Title: To George Washington from Major General Stirling, 10 May 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Valley of Lebanon [Pa.] May 10th 1779.

As my busyness with the Legislature of New Jersey will require my being at Trentown on Wednesday Next, A Vissit to Camp this Week which I intended, would be inconvenient as it would keep me Constantly on the Roads, with horses not in the best order. My being at Trentown last week I belive was favourable to the Affairs of the Jersey Brigade, The Officers under orders of March sent up a very Spirited Memorial to the Legislature, and Strongly pointed out the Mischeifs which would immediately follow, if an equitable provision was not instantly made for the Officers & men of the Brigade. However true & Just, the Legislature could not brook the thought of being frightned into the Measure, and some of the Obstinate Members Talked of rather seeing the Brigade disbanded than Submit to the Appearance of being bullyed; as I saw that the Appearance was now the Cheif Obsticle in the way, I proposed to some of the leading Members the expedient of withdrawing the Memorial and the Legislature takeing the Matter up (to all appearance) of their own meer Motion. this was Instantly agreed to on all sides, and in a few hours pretty ample resolves were made by both houses, among the rest it was ordered that £200. be paid to each Commissioned Officer & 40 dollars to each Soldier to enable them to pay their debts & to fit them for the Campaign. the money for this purpose is already gone to Elizabeth Town. I am sorry to find that the Legislature is slow in all busyness particularly in determining on the Means of recruiteing their Brigade in which as yet they have made but little progress, but they promise to give it their Serious Attention this week. my busyness seems to have a favourable reception among them, but it must be followd up Closely, or it may halt by the Way.
Lady Stirling and all the Gentlemen and Ladies in these two families Join in their most respectfull Compliments to your Excellency & Mrs Washington with your Excellencys Affectionate Humble Servant
Stirling,
